CONTINUATION SHEET
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation of PTOL-303 – Advisory Action Before the Filing of an Appeal Brief
Continuation of 3(a):
The proposed amendments filed after a final rejection, but prior to filing a brief, will not be entered because they raise new issues that would require a further consideration and/or search. Specifically, Applicant has amended independent claim 1 by adding the limitations of a previous dependent claim. Such an amendment requires a further consideration of dependent claim limitations not previously considered. At the very least, such an amendment requires a reformatting of the prior art rejections that would differ from the prior art rejections of record.

Continuation of 12:
The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant’s arguments are unpersuasive. Specifically, Applicant appears to traverse the Examiner’s position that the prior art combination obviates the structure having the recited properties. Regarding the property of detectable stacking faults, the In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the method by which the COF layers are made) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, Applicant appears to argue that since the SOF film of Heuft are made in a method that differs from Applicant’s invention, the claimed structure (i.e., one with no detectable stacking faults) would not be obtained. Such an argument is not persuasive without more evidence to support such a position. Further, the example of Heuft not showing the desired orientation does not teach away from the broader scope of the prior art, which is construed to encompass an embodiment that is substantially identical to the claims. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See MPEP §2123(II). The broad scope of defect-free SOFs of the Heuft reference is construed to encompass the detectable stacking faults recited by the claims because the “stacking faults” limitation is not clearly defined in Applicant’s original disclosure as the orientation of individual layers. Further, while Applicant has provided references seeking to define stacking faults within the art, it is not readily apparent that such a definition is relevant to the COF structures of the claims.
	Applicant’s arguments as to the Kouvetakis reference are unpersuasive. In the previous Office action, Kouvetakis is relied upon to disclose a mosaicity and why one of ordinary skill in the art would be motivated to adjust the mosaicity of the structure of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        4/2/2021